DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed June 4, 2021. Claims 1-14, and 16-25 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-14, and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring an actual traveling state of the other vehicle; acquiring traffic regulation information as information on a traffic regulation regarding the adjacent lane ahead of the other vehicle; predicting a predicted 
The limitations of claim 1 presented above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a control unit” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “acquiring an actual traveling state of the other vehicle” in the context of this claim encompasses the user the user manually or mentally observing other vehicles outside. Similarly, the limitation of “acquiring traffic regulation information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to observe traffic regulations on a road traveled. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
2-14, and 16-24 are also rejected for their dependency upon claim 1. Further, claim 25 is also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-14, and 16-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

8.	Claim 1 recites “calculating a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation”. There is no description in the original specification filed 4 June 2021 of how to calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation. There is nothing in the specification that describes how an own vehicle is capable of determine the capabilities of other vehicles around the own vehicle. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-14 and 16-24 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 25 contain similar limitations to claim 1 so it is rejected for similar reasons.

9.	Claim 5 recites “calculating the recognition possibility by use of a maximum recognition range which is a maximum range enabling the other vehicle to recognize the traffic regulation and a partial recognition range which is a range enabling the other vehicle to recognize the traffic regulation depending on a height of the other vehicle and a traveling condition of the other vehicle”. There is no description in the original specification filed 4 June 2021 of how to calculate the recognition possibility by use of a maximum recognition range. There is nothing in the specification that describes how an own vehicle is capable of calculating the recognition how to calculate the recognition possibility by use of a maximum recognition range, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 6-10 depend from claim 5 and therefore include the same limitation as claim 5 so they are rejected for the same reason.
Claim 16-17, 21 contain similar limitations to claim 5 so it is rejected for similar reasons.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



11.	Claims 1-14, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites “calculating a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation”. It is unclear how to calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-14 and 16-24 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 25 contain similar limitations to claim 1 so it is rejected for similar reasons.

13.	Claim 5 recites “calculating the recognition possibility by use of a maximum recognition range which is a maximum range enabling the other vehicle to recognize the traffic regulation and a partial recognition range which is a range enabling the other vehicle to recognize the traffic regulation depending on a height of the other vehicle and a traveling condition of the other vehicle”. It is unclear how to calculate the recognition possibility by use of a maximum recognition range. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to calculate the recognition possibility by use of a maximum recognition range. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
6-10 depend from claim 5 and therefore include the same limitation as claim 5 so they are rejected for the same reason.
Claim 16-17, 21 contain similar limitations to claim 5 so it is rejected for similar reasons.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1-14, and 16-25 are rejected under 35 U.S.C 103 as being unpatentable over Mizutani et al, US 2018/0253975, in view of Erickson et al. US 2018/0061237, hereinafter referred to as Mizutani and Erickson, respectively.

Regarding claim 1, Mizutani discloses an other-vehicle action prediction method of an other-vehicle action prediction device for predicting that another vehicle traveling in an adjacent lane adjacent to an own lane in which a host vehicle is traveling makes a lane change from the adjacent lane to the own lane in front of the host vehicle in accordance with a behavior of the other vehicle (See at least ¶ 36, “a vehicle estimated to have a high probability of changing lanes to a lane in which an own-vehicle travels, notifies an occupant of the own-vehicle of the presence of the vehicle estimated to have a high probability of changing lanes”), the method comprising: 
(See at least ¶ 53, “The external environment recognition unit 121 recognizes states of a nearby vehicle(s) such as the position, speed and acceleration thereof on the basis of information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16”); 
acquiring traffic regulation information as information on a traffic regulation regarding the adjacent lane ahead of the other vehicle (See at least ¶ 47, “The second map information 62 may also include road information, traffic regulation information…signs installed on roads, or the like”); 
predicting a predicted traveling state which is a traveling state of the other vehicle when traveling according to the traffic regulation (See at least ¶ 53, “The "states" of the nearby vehicle may include an acceleration or jerk of the nearby vehicle or a "behavior state" (for example, whether or not the nearby vehicle is changing or is going to change lanes). The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”), (See at least ¶ 110, “The "states" of the nearby vehicle may include an acceleration or jerk of the nearby vehicle or a "behavior state" (for example, whether or not the nearby vehicle is changing or is going to change lanes). The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”); 
comparing the predicted traveling state with the actual traveling state (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”); and 
predicting that the other vehicle makes the lane change in accordance with the comparison result and the recognition possibility (See at least ¶ 69, “The estimation unit 125 estimates the probability of lane change of the third vehicle m3 on the basis of the index value (i.e., the first index value) derived by the first index value deriving unit 123 and the lateral position of the third vehicle.”), (See at least ¶ 85, “the estimation unit 125 estimates a higher probability of lane change of the third vehicle m3 when the movement direction of the third vehicle m3 in the lateral direction is toward the first lane Ll than when the movement direction of the third vehicle m3 in the lateral direction is not toward the first lane Ll”).
Mizutani fails to explicitly disclose calculating a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation.
However, Erickson teaches calculating a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation (See at least ¶ 94, “communicating with at least one other vehicle within the threshold distance; activating sensors in at least one other vehicle within the threshold distance and utilizing such active sensor data; accessing data from at least one other vehicle within the threshold distance; and dynamically controlling the driving of at least one other self-driving vehicle within the threshold distance”), (The examiner notes that the broadest reasonable interpretation of the limitation indicates that the own vehicle has the possibility of obtain information related to other vehicles so this limitation is implicitly present in the prior art. Further, communication between vehicles to share information is known and conventional).


Regarding claim 2, Mizutani discloses the other-vehicle action prediction method according to claim 1, wherein the predicted traveling state is represented by one of or a combination of two or more of values indicating a position, an attitude, a velocity, acceleration, and a traveling track of the other vehicle (See at least ¶ 42, “The object recognition device 16 performs a sensor fusion process on results of detection by some or all of the camera 10, the radar device 12, and the finder 14 to recognize the position, type, speed, or the like of the object”), (See at least ¶ 53, “The "states" of the nearby vehicle may include an acceleration or jerk of the nearby vehicle or a "behavior state" (for example, whether or not the nearby vehicle is changing or is going to change lanes). The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”).

Regarding claim 3, Mizutani discloses the other-vehicle action prediction method according to claim 1, wherein the predicted traveling state is represented by one of or a combination of two or more of states of the other vehicle regarding a direction of the other vehicle with respect to the adjacent lane or the own lane, a position of the other vehicle in the adjacent lane in a vehicle (See at least ¶ 42, “The object recognition device 16 performs a sensor fusion process on results of detection by some or all of the camera 10, the radar device 12, and the finder 14 to recognize the position, type, speed, or the like of the object”), (See at least ¶ 53, “The "states" of the nearby vehicle may include an acceleration or jerk of the nearby vehicle or a "behavior state" (for example, whether or not the nearby vehicle is changing or is going to change lanes). The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”).

Regarding claim 4, Mizutani discloses the other-vehicle action prediction method according to claim 1, further comprising predicting the predicted traveling state in accordance with the traffic regulation information, a road structure regarding the adjacent lane, and a regulation speed on a road of the adjacent lane (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers oflanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 5, Mizutani discloses the other-vehicle action prediction method according to claim 1, further comprising calculating the recognition possibility by use of a maximum recognition range which is a maximum range enabling the other vehicle to recognize the traffic regulation and a partial recognition range which is a range enabling the other vehicle to recognize the traffic regulation depending on a height of the other vehicle and a traveling condition of the other vehicle (See at least ¶ 42, “The object recognition device 16 performs a sensor fusion process on results of detection by some or all of the camera 10, the radar device 12, and the finder 14 to recognize the position, type, speed, or the like of the object”), (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers oflanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 6, Mizutani discloses the other-vehicle action prediction method according to claim 5, further comprising calculating the recognition possibility which is higher in a case in which a road structure enabling the other vehicle to recognize the traffic regulation or a mark indicating the traffic regulation is included in both the maximum recognition range and the partial recognition range than in a case in which the road structure or the mark is not included in either the maximum recognition range or the partial recognition range (See at least ¶ 42, “The object recognition device 16 performs a sensor fusion process on results of detection by some or all of the camera 10, the radar device 12, and the finder 14 to recognize the position, type, speed, or the like of the object”), (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers of lanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 7, Mizutani discloses the other-vehicle action prediction method according to claim 5, further comprising calculating the recognition possibility which is higher in a case in which either a road structure enabling the other vehicle to recognize the traffic regulation or a mark indicating the traffic regulation is entirely included in the maximum recognition range or the partial recognition range than in a case either the road structure or the mark is partly included in the maximum recognition range or the partial recognition range (See at least ¶ 42, “The object recognition device 16 performs a sensor fusion process on results of detection by some or all of the camera 10, the radar device 12, and the finder 14 to recognize the position, type, speed, or the like of the object”), (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers of lanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 8, Mizutani discloses the other-vehicle action prediction method according to claim 5, further comprising calculating the recognition possibility which is higher as a distance from the other vehicle to a road structure enabling the other vehicle to recognize the traffic regulation or a mark indicating the traffic regulation is shorter (See at least ¶ 42, “The object recognition device 16 performs a sensor fusion process on results of detection by some or all of the camera 10, the radar device 12, and the finder 14 to recognize the position, type, speed, or the like of the object”), (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers of lanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 9, Mizutani discloses the other-vehicle action prediction method according to claim 5, further comprising calculating the recognition possibility using, as the maximum recognition range or the partial recognition range, a host-vehicle recognition range enabling the host vehicle to recognize the traffic regulation (See at least ¶ 53, “The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”), (See at least ¶ 54, “This recognition may be performed taking into account a position of the own-vehicle M acquired from the navigation device 50 or a result of processing by the INS”).

Regarding claim 10, Mizutani discloses the other-vehicle action prediction method according to claim 5, further comprising calculating the recognition possibility in accordance with a road structure enabling recognition of the traffic regulation or a mark indicating the traffic regulation actually detected by the host vehicle (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers of lanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 11, Mizutani discloses the other-vehicle action prediction method according to claim 1, further comprising acquiring the actual traveling state when detecting a change in the actual traveling state (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”).

Regarding claim 12, Mizutani discloses the other-vehicle action prediction method according to claim 11, further comprising detecting the change in the actual traveling state when actual traveling states at two different times have a difference of a first reference value or greater, or when amounts of change in actual traveling states per unit time at two different times have a difference of a second reference value or greater (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”).

Regarding claim 13, Mizutani discloses the other-vehicle action prediction method according to claim 11, further comprising acquiring the actual traveling state after being changed, wherein the actual traveling state after being changed is represented by one of or a combination of two or more of values indicating a position, an attitude, a velocity, acceleration, and a traveling track of the other vehicle (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”).

Regarding claim 14, Mizutani discloses the other-vehicle action prediction method according to claim 11, further comprising acquiring change information as the actual traveling state which is information indicating a change in the traveling state, wherein the change information is represented either by one of or a combination of two or more of values indicating a position, an attitude, a velocity, acceleration, and a traveling track of the other vehicle (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”), or one of or a combination of two or more of states of the other vehicle regarding a direction of the other vehicle with respect to the adjacent lane or the own lane, a position of the other vehicle in the adjacent lane in a vehicle width direction, a velocity of the other vehicle, acceleration of the other vehicle, and deceleration of the other vehicle (See at least ¶ 71, “the first control unit 120 determines whether or not there is a second lane L2 in the same travel direction as the travel direction of the first lane Ll in which the own-vehicle M travels on the basis of the current position of the own-vehicle M and information acquired from the second map information”), (See at least ¶ 88, “the relative velocity of the two vehicles is used to derive the first index value, the first index value tends to increase as the relative velocity between the own-vehicle M and the first vehicle ml decreases or as the velocity of the first vehicle ml is higher compared to the velocity of the own-vehicle M.”).

Regarding claim 16, Mizutani discloses the other-vehicle action prediction method according to claim 1, further comprising: comparing the predicted traveling state with the actual traveling state to calculate an amount of deviation of the actual traveling state with respect to the predicted traveling state (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”); predicting that the other vehicle makes the lane change when the recognition possibility is greater than a predetermined first threshold and the amount of deviation is greater than a predetermined second threshold (See at least ¶ 125, “the first control unit 120 determines whether or not there is a vehicle with a probability of lane change greater than or equal to a threshold value (for example, 0.9 or 1.0) among the estimation results of the estimation unit”); and predicting that the other vehicle makes the lane change when the amount of deviation is greater than a predetermined third threshold greater than the second threshold (See at least ¶ 74, “The predetermined control condition is, for example, that the inter-vehicle distance between the first vehicle ml and the own-vehicle Mis greater than or equal to a threshold value. For example, the predetermined control condition may be that the relative velocity of the third vehicle m3 with respect to the own-vehicle M is positive when the distance in the travel direction between the own-vehicle M and the third vehicle m3 is less than a first distance (i.e., when the inter-vehicle distance is short).”).

Regarding claim 17, Mizutani discloses the other-vehicle action prediction method according to claim 1, further comprising: comparing the predicted traveling state with the actual traveling state to calculate discrepancy of the actual traveling state with respect to the predicted traveling state (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”); predicting that the other vehicle makes the lane change when the recognition possibility is greater than a predetermined fourth threshold and the discrepancy is greater than a predetermined fifth threshold (See at least ¶ 125, “the first control unit 120 determines whether or not there is a vehicle with a probability of lane change greater than or equal to a threshold value (for example, 0.9 or 1.0) among the estimation results of the estimation unit”); and predicting that the other vehicle makes the lane change when the discrepancy is greater than a predetermined sixth threshold greater than the fifth threshold (See at least ¶ 74, “The predetermined control condition is, for example, that the inter-vehicle distance between the first vehicle ml and the own-vehicle Mis greater than or equal to a threshold value. For example, the predetermined control condition may be that the relative velocity of the third vehicle m3 with respect to the own-vehicle M is positive when the distance in the travel direction between the own-vehicle M and the third vehicle m3 is less than a first distance (i.e., when the inter-vehicle distance is short).”).

Regarding claim 18, Mizutani discloses the other-vehicle action prediction method according to claim 1, further comprising: comparing the predicted traveling state with the actual traveling state to calculate a lane change probability indicating a probability that the other vehicle makes the lane change; and predicting that the other vehicle makes the lane change when the lane change probability is greater than a predetermined seventh threshold (See at least ¶ 125, “the first control unit 120 determines whether or not there is a vehicle with a probability of lane change greater than or equal to a threshold value (for example, 0.9 or 1.0) among the estimation results of the estimation unit”).

Regarding claim 19, Mizutani discloses the other-vehicle action prediction method according to claim 16, further comprising: comparing the predicted traveling state with the actual traveling state to calculate a lane change probability indicating a probability that the other vehicle makes the lane change; and calculating the lane change probability which is higher as the amount of deviation is greater (See at least ¶ 125, “the first control unit 120 determines whether or not there is a vehicle with a probability of lane change greater than or equal to a threshold value (for example, 0.9 or 1.0) among the estimation results of the estimation unit”).

Regarding claim 20, Mizutani discloses the other-vehicle action prediction method according to claim 17, further comprising: comparing the predicted traveling state with the actual traveling state to calculate a lane change probability indicating a probability that the other vehicle makes (See at least ¶ 125, “the first control unit 120 determines whether or not there is a vehicle with a probability of lane change greater than or equal to a threshold value (for example, 0.9 or 1.0) among the estimation results of the estimation unit”).

Regarding claim 21, Mizutani discloses the other-vehicle action prediction method according to claim 18, further comprising: comparing the predicted traveling action with the actual traveling action; and calculating the lane change probability in accordance with the comparison result and the recognition possibility (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”)

Regarding claim 22, Mizutani discloses the other-vehicle action prediction method according to claim 18, further comprising calculating the lane change probability which is higher in an order of a signboard, a filter traffic light, a road-surface sign, and a road structure each being a mark indicating the traffic regulation (See at least ¶ 47, “The second map information 62 is map information with higher accuracy than the first map information 54. The second map information 62 includes, for example, information of the centers of lanes or information of the boundaries of lanes. The second map information 62 may also include road information, traffic regulation information, address information ( addresses/postal codes), facility information, telephone number information, or the like. The road information includes information indicating the types of roads such as expressways, toll roads, national roads, or prefectural roads or information”).

Regarding claim 23, Mizutani discloses the other-vehicle action prediction method according to claim 18, further comprising: acquiring an actual traveling state of a third vehicle traveling in the adjacent lane excluding the other vehicle; and comparing the actual traveling state of the third vehicle with the actual traveling state of the other vehicle to calculate the lane change probability (See at least ¶ 7, “estimate a probability of lane change of the third vehicle on the basis of the first index value derived by the first index value deriving unit and a lateral position of the third vehicle”), (See at least ¶ 8, “the third vehicle on the basis of the lateral position of the third vehicle and at least one of the amount of lateral movement of the third vehicle in a
predetermined period or a lateral movement velocity of the third vehicle, wherein the estimation unit is configured to estimate a probability of lane change of the third vehicle on
the basis of the first index value derived by the first index value deriving unit and the second index value derived by the second index value deriving unit”).

Regarding claim 24, Mizutani discloses the other-vehicle action prediction method according to claim 18, further comprising determining the lane change probability by use of a plurality of different reference values so as to control a vehicle distance between the host vehicle and the other vehicle or a velocity of the host vehicle in a multi-step manner (See at least ¶ 7, “estimate a probability of lane change of the third vehicle on the basis of the first index value derived by the first index value deriving unit and a lateral position of the third vehicle”), (See at least ¶ 8, “the third vehicle on the basis of the lateral position of the third vehicle and at least one of the amount of lateral movement of the third vehicle in a predetermined period or a lateral movement velocity of the third vehicle, wherein the estimation unit is configured to estimate a probability of lane change of the third vehicle on the basis of the first index value derived by the first index value deriving unit and the second index value derived by the second index value deriving unit”).

Regarding claim 25, Mizutani discloses an other-vehicle action prediction device comprising a control unit for predicting that another vehicle traveling in an adjacent lane adjacent to an own lane in which a host vehicle is traveling makes a lane change from the adjacent lane to the own lane in front of the host vehicle in accordance with a behavior of the other vehicle (See at least ¶ 36, “a vehicle estimated to have a high probability of changing lanes to a lane in which an own-vehicle travels, notifies an occupant of the own-vehicle of the presence of the vehicle estimated to have a high probability of changing lanes”), the control unit being configured to: 
acquire an actual traveling state of the other vehicle (See at least ¶ 53, “The external environment recognition unit 121 recognizes states of a nearby vehicle(s) such as the position, speed and acceleration thereof on the basis of information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16”); 
acquire traffic regulation information as information on a traffic regulation regarding the adjacent lane ahead of the other vehicle (See at least ¶ 47, “The second map information 62 may also include road information, traffic regulation information…signs installed on roads, or the like”); 
(See at least ¶ 53, “The "states" of the nearby vehicle may include an acceleration or jerk of the nearby vehicle or a "behavior state" (for example, whether or not the nearby vehicle is changing or is going to change lanes). The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”), (See at least ¶ 110, “The "states" of the nearby vehicle may include an acceleration or jerk of the nearby vehicle or a "behavior state" (for example, whether or not the nearby vehicle is changing or is going to change lanes). The external environment recognition unit 121 may also recognize the positions of guardrails or utility poles, parked vehicles, pedestrians, and other objects in addition to nearby vehicles”); 
compare the predicted traveling state with the actual traveling state (See at least ¶ 54, “The own-vehicle position recognition unit 122 recognizes, for example, a (traveling) lane in which the ownvehicle M travels and the relative position and attitude of the own-vehicle M with respect to the traveling lane”), (See at least ¶ 55, “the own-vehicle position recognition unit 122 may recognize, for example, the position of the reference point of the own-vehicle M with respect to one of the sides of the traveling lane Ll or the like as the relative position of the own-vehicle M with respect to the traveling lane.”); and 
predict that the other vehicle makes the lane change in accordance with the comparison result and the recognition possibility (See at least ¶ 69, “The estimation unit 125 estimates the probability of lane change of the third vehicle m3 on the basis of the index value (i.e., the first index value) derived by the first index value deriving unit 123 and the lateral position of the third vehicle.”), (See at least ¶ 85, “the estimation unit 125 estimates a higher probability of lane change of the third vehicle m3 when the movement direction of the third vehicle m3 in the lateral direction is toward the first lane Ll than when the movement direction of the third vehicle m3 in the lateral direction is not toward the first lane Ll”).
Mizutani fails to explicitly disclose calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation.
However, Erickson teaches calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation (See at least ¶ 94, “communicating with at least one other vehicle within the threshold distance; activating sensors in at least one other vehicle within the threshold distance and utilizing such active sensor data; accessing data from at least one other vehicle within the threshold distance; and dynamically controlling the driving of at least one other self-driving vehicle within the threshold distance”), (The examiner notes that the broadest reasonable interpretation of the limitation indicates that the own vehicle has the possibility of obtain information related to other vehicles so this limitation is implicitly present in the prior art. Further, communication between vehicles to share information is known and conventional).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mizutani and include calculate a recognition possibility indicating a possibility that the other vehicle recognizes the traffic regulation as taught by Erickson because it would allow the system predicting the behavior of one or more vehicles within the threshold distance based on the assessing (Erickson, ¶ 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665